104 U.S. 519 (____)
EX PARTE FERRY COMPANY.
Supreme Court of United States.

*520 Mr. Henry C. Wisner for the petitioner.
Mr. Alfred Russell, contra.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This case is, in all its material facts, like that of Ex parte Gordon, supra, p. 515. It matters not that the amount demanded in the libel is less than $5,000, and that consequently no appeal will lie to this court. An appeal will lie to the Circuit Court in favor of the libellant if he is defeated, and in favor of the respondent if the recovery exceeds $50. It is no ground for relief by prohibition that provision has not been made for a review of the decision of the court of original jurisdiction, by appeal or otherwise. A prohibition cannot be made to perform the office of a proceeding for the correction of mere errors and irregularities. If there is jurisdiction, and no provision for appeal or writ of error, the judgment of the trial court is the judgment of the court of last resort, and concludes the parties. It rests with Congress to decide whether a case shall be reviewed or not.
Writ denied.